Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 3/21/2022 and RCE filed 3/31/2022 have been considered by the Examiner.  Claims 14, 24, and 25 are presently amended.  Claims 14-27 are pending and are addressed on the merit below.    

Response to Arguments
112(b)
	Applicant argues that recitation of “items of products” is not indefinite.  Applicant primarily argues that this recitation amounts to “units of products” based on a combination of google definitions.  However, Examiner submits that recitation of “items of products” in view of the originally filed specification renders the claims unclear.  Specifically, Applicant’s specification suggests that items and products are interchangeable terms to denote objects dispensed from the machine (i.e. as in paragraphs [0010-0011] and [0057]).  As such, the scope of the claims in view of Applicant’s originally filed specification is unclear with the recitation of “items of products.”  Examiner suggests amending the language of the claims if Applicant intends for a specific reading.  
Applicant argues that recitation of “a database” in two instances is not indefinite and cites Evolusion Concepts as evidence of such.  However, Examiner respectfully notes that Evolusion Concepts references claim construction for an infringement case and that indefiniteness was not a matter raised on appeal.  Accordingly, Examiner does not find this case to be indicative of whether the presently claimed subject matter is indefinite.  
Further, Examiner notes that the structure of the system is unclear as it is not discernable whether Applicant is intending to introduce a new storage structure with the second recitation of “a database.”  Moreover, the specification does not cure this deficiency as “database” is only mentioned once in paragraph [0032] in the singular.  Applicant argues that the claim is broad enough to encompass the same or a different database in latter recitations of “database” (“Remarks” at 4), but a different database could amount to new matter in view of the originally filed specification.  Accordingly, Examiner maintains the indefiniteness rejection.  
103 Rejections
	Examiner has updated the prior art rejection to reflect Applicant’s invention.  Further, Examiner respectfully notes that Hay does teach storage and vending of different products in at least paragraph [0110] (i.e. tea bags, sandwiches, etc.) and accommodating for different sized items.  Further, Hay teaches image comparison to determine removed items in at least paragraph [0195].  Additionally, Hay does teach digital capabilities in object recognition in at least paragraphs [0136] [0187].  

Claim Objections
Claims 14-27 are objected to because of the following informalities:  
	Claims 14 and 19 recite “the door” and while it is clear that this recitation is in reference to the previously recited “cabinet door,” Examiner respectfully requests that Applicant amend the claims for consistency (i.e. amend “the door” to recite “the cabinet door”).  Claims 14 and 19 are therefore objected to for this informality.  Claims 15-27 depend on Claim 14 and are therefore also objected to for this informality.  
	Claim 14 recites “stores images of different products” and clearly references the previously recited “the different products,” and Examiner therefore submits that the limitation should recite “stores images of the different products.”  Claim 14 is therefore objected to for this informality.  Claims 15-27 depend on Claim 14 and are therefore also objected to for this informality.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 25 recites “items of products,” “items of the different products,” and “items of the products” and it is not clear whether these recitations are referencing the same objects or different objects.  Further, as discussed in the arguments above, the phrase “items of products” and its above variations are unclear in view of Applicant’s originally filed specification which indicates the interchangeable use of “item” and “product” in at least paragraphs [0010-0011] and [0057].  Claims 14 and 25 are therefore rejected as indefinite.  Claims 15-27 depend on Claim 14 and are therefore also rejected as indefinite.  
Claim 14 recites “the consumer” without antecedent basis.  Claim 14 is therefore rejected as indefinite.  
	 Claim 18 recites “the taken product” without antecedent basis.  Claim 18 is therefore rejected as indefinite.  
	Claims 22 and 23 recite “a database” but depend on Claim 14 which previously recites “a database.”  It is therefore unclear whether the same database or a different database is being claimed.  Claims 22 and 23 are therefore rejected as indefinite.  
	Claim 25 recites “a network” and “the network” but depends on Claim 24 which also recite “a network.”  It is therefore which recitation of “a network” provides antecedent basis for “the network” in view of MPEP 2173.05 (e).  See MPEP 2173.05 (e) (“The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”).  Accordingly, Claim 25 is rejected as indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (U.S. Patent Application Publication No. 20140316916) in view of Garcia et al. (U.S. Patent Application Publication No. 20180121721) and Rodriguez (U.S. Patent No. 9286509). 

	As per Claim 14, Hay teaches a sales system for product sales (Hay teaches a vending machine for customer sale of products (FIG. 1)), comprising:
	a vending machine comprising a cabinet, a cabinet door, an internal compartment, a cabinet door lock, a cabinet door lock access control device, a door position sensor, a first internal digital camera, and vending machine digital computing device (Hay teaches a cabinet and cabinet door and items held in an interior cabinet (FIG. 1) [0083] and a cabinet door lock [0084] [0140] and a cabinet door lock access control device [0084] and cameras for detecting product removal inside the cabinet [0015] [0021] and a vending machine digital control device [0095] and a door position sensor to identify whether the door is closed, opened, or locked at a given time [0140]);
	wherein said internal compartment is within said cabinet (Hay teaches a cabinet interior inside the vending machine (FIG. 1) [0083]);
	wherein said internal compartment is designed to store items of products (Hay teaches the internal compartment storing products for sale (FIG. 1) [0083]);
	wherein said vending machine is designed to display said items of products contained within said internal compartment to people located outside said vending machine (Hay teaches the internal compartment storing products for sale to consumers (FIG. 1) [0083] and a light source to illuminate the internal compartment for items on each display tray [0016]);
	wherein the cabinet door is designed to provide access to the internal compartment (Hay teaches a door to access the interior [0083]);
	wherein the cabinet door lock is capable of locking and unlocking the cabinet door (Hay teaches a cabinet door lock for locking and unlocking the cabinet (FIG. 8) [0140]);
	wherein the cabinet contains a door access control device (FIG. 8);
	wherein the cabinet door lock access control device is capable of sending lock and unlock commands to the cabinet door lock (Hay teaches an electronic unit for accessing a locked door in the vending machine [0084]);
	wherein the door position sensor is designed to sense if the door is open or closed (Hay teaches a door position sensor to identify whether the door is closed, opened, or locked at a given time [0140]);
	wherein said first internal digital camera aims at a location in the internal compartment designed to store said items of products, so that images received by said first internal digital camera include images of said items of products within the internal compartment (Hay teaches cameras for detecting removal of products [0015] [0021]);
	wherein the vending machine digital computing device is configured to implement a product checkout algorithm and a consumer identification algorithm (Hay teaches identifying each remove item and adding each item to an electronic shopping cart for purchase [0022] and implementing consumer identification [0082] [0095]);
	wherein the consumer identification algorithm determines whether a consumer identification obtained while the consumer is present near the vending machine is an identification match with a consumer identification stored in a database (Hay teaches customer identifications stored in a database [0031] [0085]);
	wherein the vending machine digital computing device sends a cabinet door unlock command to the cabinet door lock access control device in response to determining an identification match (Hay teaches verifying customer identification to unlock the door [0022]);
	wherein said product checkout algorithm is designed to use digital images of different products in the internal compartment obtained by the first internal digital camera from before the cabinet door is opened and after the cabinet door is closed to determine items of the different products taken from the internal compartment by the consumer while the cabinet door was open (Hay teaches image recognition for identifying items removed using the one or more cameras [0015-0016] [0035] [0045] [0195] [0209]); and
	wherein the product checkout algorithm stores images of different products, and uses those digitally optimized images to determine which items of the different products were taken from the internal compartment by the consumer while the cabinet door was open (Hay teaches image recognition for identifying items removed using the one or more cameras [0015-0016] [0035] [0045] [0195] [0209]).  
	Hay does not explicitly disclose but Garcia et al. do teach is configured to execute a pre-trained recognition model that stores images of different products, and uses those digitally optimized images (Garcia et al. teach using deep learning models to recognize products via stored images [0014] [0025]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with is configured to executed a pre-trained recognition model that stores images of different products, and uses those digitally optimized images as seen in Garcia et al. in order to continuously increase system knowledge and awareness, thereby increasing accuracy in transactions authorizations, and thus mitigating instances of incorrect data processing.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with system identifications, thereby increasing throughput of transactions, and thus enhancing customer and retail satisfaction.  These inventions when viewed in a combined state would yield predictable results in efficiently processing vending machine transactions.
	Hay does not explicitly disclose but Rodriguez does teach images that have been digitally optimized for size, brightness, sharpness, and contrast (Col 7 Lines 25-43).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with images that have been digitally optimized for size, brightness, sharpness, and contrast as seen in Rodriguez since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable facilitating system recognition practices.    

	As per Claim 19, Hay teaches the door access control device comprises an electronic lock (FIG. 8) [0140]; and a magnetic sensor [0140]; and wherein the magnetic sensor is configured to identify whether the door is opened, closed, or locked [0140].

	As per Claim 22, Hay teaches the vending machine further comprises a consumer facing camera, and wherein the consumer identification algorithm determines whether a consumer identification obtained while the consumer is present in the view of the consumer facing camera is an identification match with a consumer identification stored in a database by using at least one picture of the consumer present in the view of the consumer facing camera (Hay teaches a camera facing an external direction for identifying customers (FIG. 1) [0081-0082] and an LCS for customer identification of each automated storage machine [0095] and a common behavioral rules algorithm for the storage compartments to, for example, detect unauthorized uses of customer account identifications [0043]).

	As per Claim 23, Hay teaches a consumer facing QR code reader, and wherein the consumer identification algorithm determines whether a consumer identification obtained from a QR code obtained while the consumer is present near the QR code reader is an identification match with a consumer identification stored in a database (Hay teaches uses QR codes for customer identification to the vending machine [0019]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hay (U.S. Patent Application Publication No. 20140316916) in view of Garcia et al. (U.S. Patent Application Publication No. 20180121721), Rodriguez (U.S. Patent No. 9286509), and Ray (U.S. Patent Application Publication No. 20200042969).  

As per Claim 15, Hay teaches the product checkout algorithm is configured to process a checkout transaction [0035].
Hay does not explicitly disclose but Ray does teach process a checkout transaction in response to the door position sensor sensing door status is closed [0011].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with process a checkout transaction in response to the door position sensor sensing door status is closed as seen in Ray in order to decrease time in processing transactions, thereby increasing system throughput, and thus increasing vending machine sales.  One having ordinary skill in the art would be motivated to make this modification in order to decrease human effort associated with facilitating vending machine transactions, and thus enhance user and retailer satisfaction.  These inventions when viewed in a combined state would yield predictable results in processing product dispenses efficiently.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hay (U.S. Patent Application Publication No. 20140316916) in view of Garcia et al. (U.S. Patent Application Publication No. 20180121721), Rodriguez (U.S. Patent No. 9286509), and Rouaix (U.S. Patent No. 8175925).  

	As per Claim 16, Hay does not explicitly disclose but Garcia et al. do teach the pre-trained recognition model [0025].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with the pre-trained recognition model as seen in Garcia et al. in order to continuously increase system knowledge and awareness, thereby increasing accuracy in transactions authorizations, and thus mitigating instances of incorrect data processing.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with system identifications, thereby increasing throughput of transactions, and thus enhancing customer and retail satisfaction.  These inventions when viewed in a combined state would yield predictable results in efficiently processing vending machine transactions.
Hay does not explicitly disclose but Rouaix stores a plurality of geometric patterns and further comprising stickers upon which one of the plurality of geometric patterns is printed (FIG. 5D) (Col 19 Line 49 – Col 20 Line 9).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with stores a plurality of geometric patterns and further comprising stickers upon which one of the plurality of geometric patterns is printed as seen in Rouaix in order to increase the accuracy of identifications, thereby decreasing error in effecting transactions, and thus decreasing wasted time in customer throughput.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with product identification, thereby decreasing system waste, and thus enhancing customer and establishment satisfaction.  These inventions when viewed in a combined state would yield predictable results in item identification.    

Claims 17-18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (U.S. Patent Application Publication No. 20140316916) in view of Garcia et al. (U.S. Patent Application Publication No. 20180121721), Rodriguez (U.S. Patent No. 9286509), and Gu et al. (U.S. Patent Application Publication No. 20200184447).   

As per Claim 17, Hay does not explicitly disclose but Gu et al. do teach a shelf comprising a scale sensor that is sensitive to weight of products on the shelf [0057].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with a shelf comprising a scale sensor that is sensitive to weight of products on the shelf as seen in Gu et al. in order to increase the accuracy of identifications, thereby decreasing error in effecting transactions, and thus decreasing wasted time in customer throughput.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with product identification, thereby decreasing system waste, and thus enhancing customer and establishment satisfaction.  These inventions when viewed in a combined state would yield predictable results in processing retail transactions.  

	As per Claim 18, Hay does not explicitly disclose but Gu et al. do teach a shelf comprising a scale sensor that is sensitive to weight of products on the shelf, wherein the scale sensor is capable of identifying the taken product by its weight [0057].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with a shelf comprising a scale sensor that is sensitive to weight of products on the shelf, wherein the scale sensor is capable of identifying the taken product by its weight as seen in Gu et al. in order to increase the accuracy of identifications, thereby decreasing error in effecting transactions, and thus decreasing wasted time in customer throughput.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with product identification, thereby decreasing system waste, and thus enhancing customer and establishment satisfaction.  These inventions when viewed in a combined state would yield predictable results in processing retail transactions.  

	As per Claim 24, Hay teaches a backend system [0094-0095] [0149] [0154]; an identification system [0082]; a payment processing system [0094-0095] [0149] [0154]; a checkout auditing algorithm [0028-0029]; and a management console (FIG. 4); wherein the backend system is configured to communicate over a network with the vending machine digital computing device [0094-0095] [0149] [0154]; wherein the backend system is designed to enable charging of transactions that occurred in the vending machine [0094-0095] [0149] [0154]; wherein the management console is designed to enable control of inventory, price and sales [0208]; wherein the identification system stores at least one of facial recognition, fingerprint recognition, voice recognition [0082]; wherein the payment processing system enables verification of payment methods [0094-0095] [0149] [0154]; wherein the checkout auditing algorithm implements inputs to identify the products and quantities in camera images and compares its results with results of the product checkout algorithm run by the vending machine digital computing device [0035] [0045] [0209].  
	Hay does not explicitly disclose but Garcia et al. teach a recognition model [0025].   
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with a recognition model in order to continuously increase system knowledge and awareness, thereby increasing accuracy in transactions authorizations, and thus mitigating instances of incorrect data processing.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with system identifications, thereby increasing throughput of transactions, and thus enhancing customer and retail satisfaction.  These inventions when viewed in a combined state would yield predictable results in efficiently processing vending machine transactions.
	Hay does not explicitly disclose but Gu et al. do teach central consumer identification system [0049].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify Hay with central consumer identification system as seen in Gu et al. in order to promote further increased data exchange, thereby increasing awareness of customer pools, and thus increasing predictability in the system.  One having ordinary skill in the art would be motivated to make this modification in order to decrease processing time associated with recognizing new customers at various locations, thereby decreasing transaction times, and thus enhancing customer and retail satisfaction.  These inventions when viewed in a combined state would yield predictable results in efficiently processing vending machine transactions. 

	As per Claim 25, Hay teaches the vending machine digital computing device is programmed to receive via a network, and the backend system is programmed to transmit to the vending machine digital computing device, via the network, changes in prices charged by the vending machine for purchase of items of the products contained within said internal compartment of the vending machine [0094-0095] [0149] [0187].  

	As per Claim 26, Hay teaches the database storing the consumer identification (Hay teaches customer identifications stored in a database [0031] [0085]).
	Hay does not explicitly disclose but Gu et al. do teach the consumer identification is not stored in the vending machine (FIG. 10) [0049].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with the consumer identification is not stored in the vending machine in order to provide a central source for data fusion (please see Gu et al. [0046]) .  One having ordinary skill in the art would be motivated to make this modification in order to provide a monitoring entity access to identification capabilities for surveillance, thereby increasing safety.  These inventions when viewed in a combined state would yield predictable results in monitoring vending machine activity.  

	As per Claim 27, Hay teaches the vending machine comprises sensors to capture image, video, and voice data and transfer that data to the backend system [0081].  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (U.S. Patent Application Publication No. 20140316916) in view of Garcia et al. (U.S. Patent Application Publication No. 20180121721), Rodriguez (U.S. Patent No. 9286509), and Vohra et al. (U.S. Patent Application Publication No. 20150356563).  

	As per Claim 20, Hay teaches a consumer software registration application installed on a consumer digital computer having the ability to connect to a network, for registration of a particular consumer; where consumer software registration application provides registration with personal data, storage, and storage of payment account information of the particular consumer for use by said system in effecting payment of products taken from the vending machine by the particular consumer [0026] [0101].
	Hay does not explicitly disclose but Vohra et al. do teach storage of a selfie [0032].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with storage of a selfie as seen in Vohra et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results of the combination were predictable in identifying customers.  

	As per Claim 21, Hay teaches hardware for connecting the vending machine digital computer device to a network, and software for downloading from the network to the vending machine digital computing device registration information for consumers, wherein said registration information includes at least identifications and payment account information [0094-0095] [0097] [0149] [0154].
Hay does not explicitly disclose but Vohra et al. do teach selfies [0032].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hay with selfies as seen in Vohra et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one having ordinary skill in the art would have recognized that the results of the combination were predictable in identifying customers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627